Citation Nr: 1228465	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  06-24 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for neuroma of the left knee.  

2.  Entitlement to a rating in excess of 10 percent for limitation of extension of the left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1999 to October 1999.  He also had subsequent service with the Army Reserves.  He was recalled to active duty and served from November 30, 2009 to November 2010 and from June 2011 to June 2012.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by RO in which the Veteran was granted service connection for left knee neuroma and assigned a 10 percent disability rating. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Board remanded this matter in September 2009 and December 2010 to provide further development.  The matter is now returned to the Board for further consideration. 

As a final preliminary matter the Board notes that the RO issued an April 2012 rating decision which granted the Veteran a separate 10 percent rating for limitation of extension of the left knee.  As the assignment of a separate 10 percent rating does not represent the highest possible benefit, this matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claim is warranted.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, a remand for compliance with the directives of the Board's November 2010 remand is warranted. 

The November 2010 Board remand directed the AOJ to clarify through official sources the current dates of the Veteran's current period of active duty and the date such active duty ends (or ended).  Thereafter, and only after it had been confirmed that the Veteran was no longer on active duty, the AOJ was to obtain service treatment records from his most recent period of active duty beginning on November 30, 2009.  All efforts to obtain those records were to be fully documented, and the Service Department was to provide a negative response if records were not available.  Thereafter, the Veteran was to be afforded a VA orthopedic examination. 

Upon review of the claims file it appears that in February 2011 and in October 2011 electronic mail messages were sent to the RMC requesting the Veteran's active duty Army records from November 30, 2009, to November 30, 2010.  Then, it appears the Veteran was scheduled and seen at a March 2011 VA examination.  In April 2011, the RO sent a letter to the State Adjutant General in South Carolina requesting copies of the Veteran's service treatment records.  In May 2011, the RO received a response from the Office of the Adjutant General of South Carolina indicating that there was no record of the Veteran having been a member of the South Carolina National Guard and that all efforts to locate the requested file had been exhausted.  

A report of contact from the RO shows that the Veteran called to report that he was being deployed from June 25, 2011, to June 23, 2012.  In addition, in July 2011, the RO received a response from the RMC indicating that no records were found pertaining to the Veteran.  Despite the Veteran being deployed, the RO, seeking clarification of the March 2011 VA examination report, had a review and clarification examination in March 2012.  

Given that the Veteran's service treatment records from his two most recent periods of active duty (November 30, 2009, to November 30, 2010 and June 25, 2011, to June 23, 2012) have not yet been obtained the Board finds that the VA has a further duty assist the Veteran in obtaining those records.  In addition, because there was a question as to the accuracy of the findings of the March 2011 VA examination (the RO noted that based on the findings of the March 2011 VA examiner it would appear that the Veteran's left knee was ankylosed), the Veteran should be afforded another VA examination in order to assess the current nature and severity of his left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and obtain the following information: (1) whether the Veteran is still a member of the Army Reserves (2) if the Veteran is still a member of the Army Reserves the Veteran should be asked to identify which unit he is serving in as well as the mailing address for his unit (3) the Veteran should be asked to identify which units he served in from November 30, 2009, to November 30, 2010, and June 25, 2011, to June 23, 2012, (4) the Veteran should be informed that he should submit any copies that he has or is able to obtain of his service treatment records from his two most recent periods of active service (November 30, 2009, to November 30, 2010, and June 25, 2011, to June 23, 2012).  

If it is determined that the Veteran is NOT a member of the Army Reserves anymore, the RO should contact the NPRC and request the outstanding service treatment records from the Veteran's two most recent periods of active duty-one beginning November 30, 2009, and one beginning June 25, 2011.  

All efforts to obtain these records should be fully documented, and the Service Department should provide a negative response if records are not available. 


2.  The AOJ should request the Veteran to provide information about his medical treatment for the left knee condition and after obtaining necessary authorization, attempt to obtain the records of all VA and/or private medical treatment for this disorder from 2007 and thereafter.  If the above-mentioned records are not available, that fact should be entered in the claims file. 

3.  After completing the above development, the Veteran should then be afforded a VA orthopedic examination, with an appropriate examiner, to determine the symptoms and severity of the service- connected left knee disorder. 

The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  These should include range of motion studies, and the examiner should further comment on the presence and extent of any instability, painful motion, functional loss due to pain (in degrees of additional lost motion, if possible), additional disability with flare-ups, weakness, and excess fatigability.  A complete rationale should be given for all opinions and conclusions expressed in a typewritten report. 

4.  After undertaking any other development deemed essential in addition to that specified above, the RO should review the new medical evidence and re- adjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


